Citation Nr: 0708610	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  02-20 041A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans








INTRODUCTION

The veteran had active military service from March 18, 1993 
to May 25, 1993.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(RO).  The Board denied the issue on appeal by a November 
2005 decision.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Based on a Joint Motion for Court Remand (Joint Motion), the 
Court remanded this appeal in August 2006.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not met its 
statutory and regulatory duty to assist.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2006).  Therefore, the Board finds that its decision of 
November 17, 2005 failed to provide the veteran due process 
under the law.  Accordingly, in order to prevent prejudice to 
the veteran, the November 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the November 2005 decision by the Board had never been 
issued.

ORDER

The November 17, 2005 Board decision is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

